Citation Nr: 1720106	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  05-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard Gregg Maxon, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard from 1991 until 2004, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including an initial period of ACDUTRA from January to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In April 2008, a Travel Board hearing was held
before the undersigned.  This matter was remanded in October 2008 and July 2011 for further development.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in this appeal, the Veteran, through his counsel, expressly stated, in writing, that he wished to withdraw his appeal of the issue listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal.  See May 24, 2017 Third Party Correspondence.  The Board finds that the May 2017 submission expresses a clear intent to withdraw appeal of the only issue currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204 (b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


